REDMANN, Judge.
From a judgment rejecting his workmen’s compensation claim for failure to prove that work caused his heart attack, plaintiff appeals.
Plaintiff first noticed chest pain on a Sunday morning at home. He went to a hospital where, after a normal electrocardiogram and in the absence of other symptoms, gastritis was the diagnosis (angina pectoris is the hindsight diagnosis). Despite advice to rest at home, plaintiff returned to his work as manager of an auto parts store, working five and a half days a week. Monday morning two weeks later, while being driven to work, plaintiff had an acute myocardial infarction resulting in disability.
Had the heart attack occurred at work, or had it followed closely upon some identifiable beginning at work, plaintiff would recover. But we cannot disagree with the trial judge’s conclusion that work-causation was not shown. The two weeks of work between initial pain and infarct did not, according to the preponderance of the evidence, more probably than not cause the infarct.
Affirmed.